PER CURIAM:
Claimant brought this action to recover late charges in the amount of $1,073.60 when the respondent State agency’s facility, Pruntytown Facility, failed to pay water service fees and fire service fees within a twenty-fay period. The Public Service Commission has provided a late charge penalty in the tariff for claimant.
Respondent, in its Answer, admits the validity of the claim, but states that there were insufficient funds in its appropriation for the fiscal year in question from which to pay the claim.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.